OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
This is an appeal from a conviction for the offense of burglary of a habitation. The punishment was assessed at imprisonment in the Texas Department of Corrections for seven years. The Beaumont Court of Appeals affirmed in a published opinion delivered December 8, 1982. Verrett v. State, 648 S.W.2d 712 (Tex.App.—Beaumont 1982).
Appellant argues, in his petition for discretionary review, that the evidence to corroborate the accomplice witness’s testimony was insufficient and that appellant’s prior deferred adjudication was not admissible at the penalty stage of the trial.
We have concluded that the Court of Appeals reached the correct result in affirming appellant’s conviction. Therefore, appellant’s petition for discretionary review is refused. Such action by this Court should not be interpreted as an adoption or approval of the reasoning used by the Court of Appeals in disposing of appellant’s second ground of error.
Appellant’s petition for discretionary review is refused.